Title: Thomas W. Gilmer and Others to James Madison, 9 June 1834
From: Gilmer, Thomas W.,Southall, V. W.,Carr, D. F.,Massie, H.,Lewis, G. M.
To: Madison, James


                        
                            
                                Sir 
                            
                            
                                
                                    Charlottesville
                                
                                 9th June 1834.
                            
                        
                        
                        
                        A number of the citizens of Albemarle, who have seen with regret and alarm the recent attempts to subject the
                            coordinate departments of our federal government to the exclusive controul of the Executive, have made arrangements for a
                            public dinner at this place on the approaching 4th of July. We have been desired in their behalf to invite you to unite
                            with us on this occasion. Though you have long since retired from all active participation in public affairs, and have
                            borne with you the affectionate admiration of your countrymen for those talents and virtues which have been so
                            conspicuously and usefully devoted to their service, we are assured that you have never ceased to feel a deep interest in
                            the permanence and purity of our free, republican institutions. In ordinary times we would not venture to disturb the
                            philosophical tranquility of a life so well spent, now drawing to its close; nor would we, even now, ask one who has done
                            so much for his country and mankind as yourself, to taste again the bitter waters of party strife. But, we regard you as
                            the patriarch of another age; as living in the midst of that posterity who were expected by the venerated fathers of the
                            republic, to test the government which they framed; and we look upon such a man as elevated far above all party. We could
                            not celebrate the foundation of our republic and invoke a blessing on its destinies, at so eventful a crisis as the
                            present, without testifying our high regard for one who has adorned private life by every virtue, and who has shed a mild
                            yet brilliant lustre on the chief Executive office of our country. We are, Sir, with the highest esteem &c: your
                            fellow citizens
                        
                            
                                Thomas W. Gilmer
                            
                        V. W. SouthallD. F. CarrH. MassieG. M. Lewis& othersCommittee
                    